Citation Nr: 1243283	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  05-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether an informal claim has been presented to reopen the appellant's previously denied claim for service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a May 2010 hearing sitting at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

A July 2010 Board decision denied service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  As is discussed in more detail below, the Court's March 2012 Memorandum Decision vacated and remanded the issue of whether an informal claim was presented to reopen the claim for entitlement to service connection for a depressive disorder.  This issue is thus listed on the title page of this decision.

A letter was sent to the Veteran and his attorney on June 20, 2012, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  A letter was received from the Veteran's attorney in November 2012, accompanied by a medical opinion letter; the attorney indicated that the Veteran waived his right to Agency of Original Jurisdiction (AOJ) consideration of that evidence. 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

As noted above, a March 2004 rating decision denied the Veteran's claim for, among other issues, service connection for "emotion depression."  The Veteran's July 2004 notice of disagreement did not include any indication that he disagreed with the denial of service connection for this issue; the Veteran's June 2006 substantive appeal also did not mention depression or depressive disorder, only PTSD and anxiety.  The May 2005 Statement of the Case and November 2005 Supplemental Statement of the Case also did not address the depression claim.  The Veteran's December 2006, August 2007, March 2008, and April 2008 statements were also limited to references to PTSD and anxiety.  Thus, the evidence establishes that the Veteran did not submit notice to VA that he disagreed with the March 2004 denial of service connection for "emotion depression" within the regulatory appeal period.  

While the Veteran's consequent written statements to VA did not expressly indicate a renewed desire to claim service connection for depression or depressive disorder, it is observed that:
a.)  his November 2008 letter asked that VA "please consider all issues in this claim, including the above three psychological conditions" (PTSD, major depressive disorder and anxiety disorder),
b.)  his July 2009 letter asked that all diagnoses including anxiety disorder and depression be considered, and
c.)  his September 2009 letter indicated that he wished to have VA "consider all mental/emotional issues."

The Court's March 2012 Memorandum Decision dismissed the appeal with respect to the Board's denial of entitlement to service connection for an acquired psychiatric disorder other than a depressive disorder, to include PTSD, but vacated and remanded the issue of whether an informal claim was presented to reopen the claim for entitlement to service connection for a depressive disorder.  Specifically, the Court found that in denying the Veteran's claim for an acquired psychiatric disorder other than PTSD, it did not address whether the Veteran's November 2008 and July 2009 submissions constituted an informal claim to reopen the issue of entitlement to service connection for a depressive disorder.

After review of these submissions and construing them liberally, the Board finds that the statements constitute an informal claim to reopen the issue of entitlement to service connection for depressive disorder.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant).  On that basis, the issue of whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for depressive disorder must be remanded for consideration by the RO in the first instance.

Accordingly, the case is REMANDED for the following action:

After sending the Veteran the appropriate notice regarding substantiating his claim, allowing a sufficient time period in which he may respond, and conducting any indicated development, adjudicate the claim to reopen the issue of entitlement to service connection for depressive disorder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

